                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


CORDELL FORD,

             Plaintiff,

      v.                                             Case No. 19-CV-1005

ANTHONY MATUSHAK, et al.,

             Defendants.


                                      ORDER


      On October 7, 2019, the defendants filed a motion for summary judgment on

the ground that plaintiff Cordell Ford failed to exhaust the available administrative

remedies before he filed this lawsuit. (ECF No. 34.) That same day they also filed a

motion to stay discovery and the case deadlines. (ECF No. 38.) They explain that, if

their motion for summary judgment is granted, it will result in the complete dismissal

of this case and that discovery on the merits is irrelevant to the exhaustion issue. In

the interest of conserving the parties’ and the court’s time and resources, the court

will grant the motion.

      Ford’s materials in response to the defendants’ summary judgment motion are

due within thirty days of service of the motion. Ford must respond to each of the

proposed findings of fact by agreeing with the proposed fact or explaining why he

disagrees with it. If he does not indicate one way or the other, the court will assume

that he agrees with the proposed fact. Ford must support his facts or his disagreement
with the defendants’ facts with evidence. He can do that by relying on documents or

by telling the court his version of what happened in an affidavit or an unsworn

declaration under 28 U.S.C. §1746.1 An unsworn declaration is a way for a party to

tell his side of the story while declaring to the court that everything in the declaration

is true and correct. Ford must also respond to the legal arguments in the defendants’

brief.

         If Ford believes he needs discovery related to the exhaustion issue in order to

respond to the defendants’ summary judgment motion, he should promptly notify the

court and the court will adjust his response deadline. The court will allow discovery

only on the exhaustion issue. At this time, the court will not allow discovery on the

merits of Ford’s claims. If Ford does not timely respond to the defendants’ motion or

does not explain to the court why he is unable to do so, the court will conclude that

he does not oppose the defendants’ motion. See Civil L. R. 7(d) (“Failure to file a

memorandum in opposition to a motion is sufficient cause for the Court to grant the

motion.”); Civil L. R. 41(c) (“Whenever it appears to the Court that the plaintiff is not

diligently prosecuting the action . . . the Court may enter an order of dismissal with

or without prejudice.”).

         IT IS THEREFORE ORDERED that the defendants’ motion to stay

discovery and case deadlines (ECF No. 38) is GRANTED.




1
 At the bottom of his declaration he should state: “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §
1746(2).
                                            2
Dated at Milwaukee, Wisconsin this 16th day of October, 2019.




                                      WILLIAM E. DUFFIN
                                      U.S. Magistrate Judge




                                  3
